

116 HR 2285 IH: Heidi’s Law
U.S. House of Representatives
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2285IN THE HOUSE OF REPRESENTATIVESApril 10, 2019Mr. Smith of New Jersey introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Secretary of Health and Human Services to revise the Mandatory Guidelines for
			 Federal Workplace Drug Testing Programs to include testing for methadone
			 use and to require the Secretary of Transportation to issue regulations to
			 include testing for methadone use in Department of Transportation drug
			 tests.
	
 1.Short titleThis Act may be cited as Heidi’s Law. 2.Inclusion of testing for methadone use in certain drug testing procedures (a)Revision of mandatory guidelinesNot later than 90 days after the date of enactment of this Act, the Secretary of Health and Human Services shall revise the Mandatory Guidelines for Federal Workplace Drug Testing Programs, established pursuant to section 503(a) of Public Law 100–71 (5 U.S.C. 7301 note), to expand the opiate category on the list of substances authorized for testing to include methadone.
 (b)Publication of noticeUpon completion of the revision required under subsection (a), the Secretary shall publish a final notice in the Federal Register of such revision.
 3.Inclusion of methadone in Department of Transportation drug testsNot later than 60 days after the final notice required under section 2(b) is published, the Secretary of Transportation shall issue such regulations as are necessary to update any regulations containing procedures for transportation employee workplace drug and alcohol testing programs to include testing for methadone use in drug-testing panels, consistent with the Mandatory Guidelines for Federal Workplace Drug Testing Programs as revised by the Secretary of Health and Human Services under section 2.
		4.To compel the Secretary to periodically update the mandatory guidelines for Federal workplace drug
			 testing
 (a)In generalOn an annual basis, the Secretary of Health and Human Services shall review and if necessary revise the Mandatory Guidelines for Federal Workplace Drug Testing Programs, established pursuant to section 503(a) of Public Law 100–71 (5 U.S.C. 7301 note), to expand the list of substances authorized for testing to include any such drugs which may not have been previously included, and which the Secretary believes should be included.
 (b)Publication of noticeUpon completion of the revision required under subsection (a), the Secretary shall publish a final notice in the Federal Register of such revision.
 5.Inclusion of newly established drugs in department of transportation drug testsNot later than 60 days after the final notice required under section 4(b) is published, the Secretary of Transportation shall issue such regulations as are necessary to update any regulations containing procedures for transportation employee workplace drug and alcohol testing programs to include testing for newly identified substances in drug-testing panels, consistent with the Mandatory Guidelines for Federal Workplace Drug Testing Programs as revised by the Secretary of Health and Human Services under section 4.
		